Citation Nr: 1210233	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  05-22 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for Type II diabetes mellitus. 

2. Entitlement to service connection for coronary artery disease as secondary to Type II diabetes mellitus. 

3. Entitlement to service connection for impotency as secondary to Type II diabetes mellitus. 

4. Entitlement to service connection for skin rash as secondary to Type II diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Esq.



ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from July 1972 to May 1976, and a period of active duty for training from August 1971 to February 1972. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In July 2009, the case came before the Board on the preliminary issue of whether a timely Notice of Disagreement (NOD) was filed regarding the RO decision of July 8, 2003, that denied entitlement to service connection for these disabilities.  The Board found that the NOD was timely, and ordered the claims remanded to the Appeals Management Center (AMC) for development and adjudication in the merits.  Following that additional development, the Board denied the claims by way of a September 2010 Decision, which the Veteran appealed to the Court of Appeals for Veterans Claims.  In November 2011, the Court approved a Joint Motion for Remand (JMR) and remanded the issues for the additional development described in the Remand, below.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for Type II diabetes mellitus because it is due to his exposure to non-ionizing radiation in service.  He contends that his work in close proximity with radar and satellite dishes in Turkey exposed him to electromagnetic fields that caused him to develop diabetes.  He also alleges that he has heart disease, impotency and a skin rash due to his diabetes. 

The Veteran's service treatment records contain no reference to his having diabetes or symptoms of diabetes.  In 1972, he did report by way of history that he had an aunt with diabetes, but the examiner noted that the Veteran showed no signs or symptoms of this illness.  In March 1977, he denied a family history of diabetes. 

In support of his claim, he has submitted medical opinion evidence from his treating physician, S.A., M.D.  Dr. S.A.'s opinion letters clearly state his professional view that the Veteran's diabetes is as likely as not due to his exposure to non-iodizing radiation during his tour of duty in Turkey in 1974 and 1975.  In October 2009, the doctor noted that the Veteran had been under his care for many years for medical conditions and that his diabetes was at least as likely as not present in 1977 before discharge.  The doctor noted that the Veteran's blood sugars had been running 141 to 400 through the years. 

Following the Board's remand, the Veteran was afforded a VA examination in November 2009.  The examiner, who reviewed the claims folder and examined the Veteran, stated that he could not conclude that the Veteran's diabetes mellitus was at least as likely as not due to service.  In fact, he stated that the Veteran's diabetes is less likely as not (less than 50/50 probability) caused by or a result of his military service.  He explained that there was no evidence in the claims folder of diabetes prior to the initial blood sugar reading of 162 in April 1987.  He noted that there were no objective signs or subjective symptoms of diabetes in the service treatment record.  Additionally, he found no evidence to support that the diabetes was caused by the exposure to electromagnetic fields in Turkey.  He concluded by stating that he could not find that the current diabetes was related to service without resort to speculation, since there was a gap between service and the first documentation of diabetes in 1987.  Essentially, in this examination report, the VA examiner both stated that the diabetes was less likely than not related to service, and also stated that he could not render an opinion as to the likelihood of diabetes being related to service without resort to speculation.  As pointed out in the Joint Motion for Remand, this examination report is internally inconsistent.  For this reason, the November 2009 VA examination report is inadequate for rating purposes.  Thus, a remand is required in order to afford the Veteran a new examination, to include an opinion as to the etiology of his Type 2 diabetes mellitus.

Also, VA has a duty to assist the Veteran in obtaining relevant private treatment records under 38 C.F.R. § 3.159(c)(1).  In this case, the Veteran's private physician has submitted several statements indicating treatment over the course of "many years."  The record, however, does not reflect any recent treatment records from this physician, Dr. S.A. Therefore, there are seemingly pertinent post-service private treatment records missing from the claims folder.  The Board must remand the Veteran's claims so that these records can be obtained and associated with the claims folder.  38 C.F.R. § 3.159(c)(1) (2011).  

The Board recognizes that the Veteran also has pending perfected claims for entitlement to service connection for coronary artery disease, for impotency, and for skin rash, each of which he claims are secondary to the diabetes mellitus.  At present, these secondary claims are inextricably intertwined with the diabetes claim currently on appeal, which is being remanded, because the final outcome of that claim could materially affect the result of the three secondary claims.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). Thus, the coronary artery disease, impotency and skin rash claims must be readjudicated after the Agency of Original Jurisdiction (AOJ) readjudicates the diabetes claim on appeal following the completion of the development requested on remand.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any needed additional information from the Veteran that is required for purposes of requesting private treatment records, including a current fully executed authorization, the AOJ should obtain any available records regarding the Veteran's private treatment related to his diabetes mellitus, including but not limited to updated records from Dr. S.A. from whom VA already possesses partial records.  The AOJ should take appropriate action to obtain these records.

2.  Once the above development takes place to the extent possible, schedule the Veteran for a VA diabetes examination with a physician to identify the onset of the Veteran's diabetes.  The claims folder should be made available to the examiner in conjunction with the examination.  All necessary tests and studies should be accomplished, and all clinical manifestations should be reported in detail.  The examiner should provide an opinion as to the likelihood that diabetes mellitus had its onset in service, was manifested within one year thereafter, or is otherwise related to service, to include exposure to electromagnetic fields.  Attention is directed to the eye condition for which the Veteran received treatment in 1977.  The examiner should comment on whether the 1977 report is any indication of an initial manifestation of the diabetes.  Reasons and bases for all conclusions should be provided.

3.  After completion of the above, and any additional development of the evidence that the AOJ may deem necessary, the AOJ should review the record and readjudicate all claims.  If any benefit sought remains denied, the Veteran should be issued an appropriate supplemental statement of the case, and afforded the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


